DETAILED ACTION
In the Non-Final Rejection mailed 6/4/2021: 
Claims 1-3 and 12-28 were rejected.
Claims 4-11 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/2/2021 has been entered:
Claims 1-3 and 12-28 are active.
Claims 4-11 are cancelled.
The declaration under 37 CFR 1.132 filed 12/2/2021 is insufficient to overcome the rejection of claims 1-3 and 12-28 based upon Barton under 35 USC 102(a)(1) and upon Barton in view of Zimmerman and/or Merkel and/or Sampson and/or Browning and/or Myers under 35 USC 103 as set forth in the last Office action. The purpose of the declaration is to provide an opinion that the receiver of Barton is a two-part receiver, as present in a conventional AR-10 rifle platform, and to note that it would not have be obvious of one of ordinary skill to replace a two-part receiver with a unitary receiver body. 
The declaration concludes that the receiver of Barton has a two-part receiver body based on the curved line in Fig. 13A being connected to a straight line extending to the front of the receiver, which the declaration allegedly outlines an upper receiver from a lower receiver. The declaration also concludes that, in Fig. 13A, a receiver extension is shown connected to the lower receiver, as in the AR-10 platform, a circle is shown at the front of the receiver which represents a pivot pin in the same location as that which connects the upper and lower receivers in the AR-10 platform, as shown in Fig. 13B, a locking pin is shown in Figs. 13A and 13B which locks the upper receiver to the lower receiver in the AR-10 platform, and a rectangle with rounded corners is shown in Fig. 13B.
Respectfully, the examiner does not find this evidence persuasive. Initially, nowhere does Barton disclose that their invention is modeled on the AR-10 or AR-15 platform. The declaration seemingly ignores the fact that a downwardly extending lug to attach a pivot pin to is not shown in Figs. 1 or 13A, or that the curved and horizontal lines allegedly delineating the upper receiver from the lower receiver is not present in the cross-sectional view of Fig. 13B. By extension, there is no evidence that a pivot pin or a locking pin is even in use in the invention of Barton, which is makes no mention of either of these components. The declaration also fails to acknowledge the fact that Barton refers to the receiver throughout patent document as “a receiver and buffer tube assembly 262” which may include “a receiver body 264”, while making no mention whatsoever of the receiver body comprising a separate upper receiver and lower receiver. 
Additionally, the declaration’s remarks that it would not have be obvious of one of ordinary skill to replace a two-part receiver with a unitary receiver body appears entirely opinion-oriented, without review of other relevant prior art documents and without consideration of known benefits of such an arrangement. For example, at least Zimmerman discloses a rifle upper receiver with an integral magazine well (title), Browning discloses a semi-automatic rifle with a receiver (12) comprising a unitary body (Fig. 1), Brandstatter discloses an automatic firearm with a receiver (1) having a unitary body (50), Folkestad discloses a firearm with a receiver (12) formed of a single monolithic piece to provide superior strength and durability (col. 5 lines 2-4), Murello discloses a firearm with a receiver (1) and hollow body profile (24) integral with and which reinforces the receiver (abstract; Fig. 1), Tippmann discloses a projectile launching device (100) with a receiver (102) which may be a unitary member or multiple pieces coupled together (col. 4 lines 7-9), Dumortier discloses a monobloc rifle receiver (abstract), assembled together via welding to eliminate mounting pins that extend through holes in the receiver parts and which can constitute a local weakening and necessitate an enlarged thickness of the receiver or reinforcing ribs (par. 30), Macy discloses a firearm upper receiver (1904) and lower receiver (1920) that are fabricated into a single apparatus (col. 11 lines 11-13), and Geissele discloses a firearm (100) which includes a receiver (102) housing a magazine (104), a trigger (110), and a bolt carrier (112) and configured to associate with components that are similar to those used with the AR-15 platform (par. 21, 24-26, 28). Regardless, the rejection of the limitation was made under 35 USC 102(a)(1), and therefore whether or not the limitation is would have been obvious to one of ordinary skill in the art is not relevant. 
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Barton states that it is known in the art to always assemble a bolt and a bolt carrier before being installed in a receiver, the examiner respectfully disagrees. 
Applicant derives this argument from par. 67 of Barton, which states that “[t]he bolt 226 (FIGS. 10A-10D), at least one ejector pin 244 (FIGS. 11A and 11B), and case extractor 252 (FIGS. 12A-12C) may be assembled together and positioned within a bolt carrier along with a firing pin, as is known in the art, to define the bolt assembly 108 (FIG. 1).” Clearly, Barton was stating that the arrangement of the components of the bolt assembly are known in the art, and has no relevance whatsoever as to when the bolt assembly is positioned within the receiver body of the firearm.
In response to applicant’s argument that Barton fails to disclose or suggest a receiver that is a unitary body because Barton discloses a receiver from which the bolt assembly can be removed by a downward motion after detaching the lower part 264 of the receiver from the rest of the receiver, as indicated by what seems to be a pivot pin shown in Fig. 13B at the front of the magazine well 266 below the barrel extension 214, and a trigger assembly cavity 270 into which a trigger assembly can only be installed from the top when the lower receiver portion 264 is swung away from the rest of the receiver body on the unreferenced (but illustrated) pivot pin, the examiner respectfully disagrees.
As noted by applicant, there appears to be no discussion of the lower part 264 of the receiver pivoting with respect to the rest of the receiver about a pivot pin, and applicant’s assertions as to the functionality of Barton’s receiver appear to pertain entirely to what they have interpreted to be a pivot pin in Fig. 13B. However, the examiner notes that this component is not shown in Figs. 1 or 13A. Further, in addition to the receiver body 264 housing the trigger assembly in cavity 270, as noted by applicant, Barton explicitly states that the bolt assembly 108 is installed in the receiver body 264 (par. 68 lines 8-9), that the barrel extension 214 is coupled to a front portion of the receiver body 264 (par. 68 lines 9-10), and that the receiver body 264 includes ejection port 272 (par. 68 lines 10-13). Additionally, as shown in Figs. 13A and 13B, each of the ejection portion 272, barrel extension 214, and bolt assembly 108 are located above the alleged pivot pin, while the trigger assembly cavity 270 and magazine holder 266 are below the alleged pivot pin. As such, receiver body 264 is more than simply a lower portion of the receiver that can swing away from the rest of the receiver. Receiver body 264 is clearly shown and described as being configured for housing and/or engaging components of the firearm both above and below what applicant alleges to be a pivot pin, alluding to the receiver body 264 being a single, unitary body and not multiple separate bodies. 
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the limitation “a bolt carrier” in line 4. This is insufficient antecedent basis for this limitation in the claim because a bolt carrier was already recited. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 2019/0310037), herein ‘Barton’.
Regarding claim 1, Barton discloses an automatic rifle (100; Fig. 1; par. 2) comprising:
a receiver (264; Fig. 13);
a bolt assembly (108) including a bolt carrier (274);
a trigger mechanism (116);
a buttstock assembly (118, 268);
a barrel assembly (102, 214); and
a grip assembly (114);
wherein the receiver houses the bolt assembly (par. 68 lines 8-9) and the trigger mechanism (par. 68 lines 10-12);
wherein the buttstock assembly, the barrel assembly, and the grip assembly are connected to the receiver (Fig. 1); and
wherein the receiver is a unitary body (264; Fig. 13; par. 68) that includes a front wall (Fig. 13B), a rear wall (Fig. 13B), and a pair of opposed side walls (Fig. 13A) defining a magazine well (266; par. 68 lines 5-6) having a magazine opening (Fig. 1; into which magazine 112 is adapted to be inserted).
Regarding claim 2, Barton discloses wherein the receiver has a front end, a rear end, and a lower end (Figs. 1 and 13), and wherein the buttstock assembly is connected to the rear end of the receiver (Fig. 1; via receiver extension 268), the barrel assembly is connected to the front end of the receiver (Fig. 1; via barrel extension 214; par. 68 lines 9-10), the grip assembly is positioned at the lower end of the receiver (Fig. 1), and the trigger mechanism is positioned below the bolt assembly (Figs. 1 and 13).
Regarding claim 3, Barton discloses wherein the bolt assembly further comprises a bolt (226) and a firing pin (par. 67).
Regarding claim 16, Barton discloses wherein the barrel assembly comprises: 
a barrel (102); and 
a barrel extension (214) supporting the barrel (par. 60); 
wherein the receiver has a front end (Fig. 13) in which is defined an extension hole (Fig. 13B), and the barrel extension is at least in part positioned in the extension hole (Fig. 13B); 
the barrel assembly further comprising: 
a forward extension (Fig. 13) fixed relative to the receiver at the front end of the receiver (Fig. 13B), wherein the forward extension forms a screw hole having a female threading (Figs. 9B and 9C) and is aligned with the extension hole of the receiver (Fig. 13B); and  
a barrel screw at least in part positioned in the screw hole and having a male threading cooperating with the female threading of the screw hole (Figs. 9B and 9C), the barrel screw engaging the barrel extension so as to press the barrel extension against the receiver (Fig. 13).
Regarding claim 17, Barton discloses wherein the receiver has an upper end (Figs. 1 and 13) and forms an accessory rail (122) extending along at least a portion of the upper end and along the complete length of the forward extension (Fig. 1).
Regarding claim 18, Barton discloses wherein the barrel extension has a radial flange extending outwards (Figs. 9B and 9C), the barrel screw presses against the radial flange (Fig. 9B), and the flange engages the receiver at the distal end of the extension hole (Fig. 13B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) as applied to claim 1 above, and further in view of Zimmerman (US 8484877), herein ‘Zimmerman’.
Regarding claim 12, Barton discloses wherein the trigger mechanism comprises:
a trigger (116; Fig. 1); and
a housing supporting the trigger (Fig. 13B; par. 68);
wherein the receiver has a trigger housing seat (270) in which the housing is positioned (par. 68).
Barton does not expressly teach wherein the trigger mechanism comprises a hammer operationally connected to the trigger and supported by the housing, wherein the trigger housing seat has a lower seat opening through which the housing can be slidably removed in a downward motion.
Zimmerman teaches an automatic (col. 9 lines 14-18) rifle (Fig. 4) comprising a receiver (10), a bolt assembly (126), a trigger mechanism (122), a buttstock assembly (140), a barrel assembly (102), and a grip assembly (148), wherein the trigger mechanism comprises a trigger (154), a hammer (158) operationally connected to the trigger, and a housing (122; Figs. 4 and 6) supporting the trigger and the hammer, wherein the receiver has a trigger housing seat (Figs. 5-7) in which the housing is positioned, wherein the trigger mechanism is releasably connected to the receiver (via rails 50-52 and pins 44), and wherein the trigger housing seat has a lower seat opening (26) through which the housing can be slidably removed in a downward motion (Figs. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the trigger mechanism of Barton to comprise a hammer as taught by Zimmerman in order to discharge the firearm upon being cocked and released by the bolt carrier and the trigger (Zimmerman; col. 5 lines 24-27) and for the trigger housing seat of Barton to have a lower seat opening as taught by Zimmerman in order to receive and accommodate the trigger mechanism (Zimmerman; col. 6 lines 37-41). 
Regarding claim 13, the modified Barton discloses wherein the grip assembly is releasably attached to the receiver (Fig. 1 and Fig. 13), but does not expressly teach wherein the grip assembly prevents the housing of the trigger mechanism from being removed through the lower seat opening.
Zimmerman further teaches wherein the grip assembly (148) is releasably attached to the receiver (10), and the grip assembly being removably mounted below the trigger mechanism (Fig. 4) to prevent the housing of the trigger mechanism from being removed through the lower seat opening (Fig. 4; col. 7 line 59 – col. 8 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grip assembly of the modified Barton to be removably mounted below the trigger mechanism as taught by Zimmerman in order to prevent the trigger housing from being removed through the lower seat opening while also allowing for the rifle components of the firearm to be removed through the rearward opening of the receiver (Zimmerman; col. 7 line 59-col. 8 line 6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) in view of Zimmerman (US 8484877) as applied to claim 12 above, and further in view of Merkel (US 3020662), herein ‘Merkel’.
Regarding claim 14, the modified Barton does not expressly teach wherein the grip assembly has a closed orientation relative to the receiver which prevents the housing of the trigger mechanism from being removed through the lower seat opening, and wherein the grip assembly has an open orientation relative to the receiver at which the grip assembly allows the housing of the trigger mechanism to be removed through the lower seat opening. 
Zimmerman further discloses wherein the grip assembly has a closed orientation relative to the receiver in which it prevents the housing of the trigger mechanism from being removed through the lower seat opening (when grip 148 is attached to the receiver 10 as shown in Fig. 4), and an open orientation relative to the receiver at which the grip assembly allows the housing of the trigger mechanism to be removed through the lower seat opening (when grip 148 is removed from receiver 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grip assembly of the modified Barton to be removably mounted below the trigger mechanism as taught by Zimmerman in order to prevent the trigger housing from being removed through the lower seat opening while also allowing for the rifle components of the firearm to be removed through the rearward opening of the receiver (Zimmerman; col. 7 line 59-col. 8 line 6).
The modified Barton also does not expressly teach wherein the grip assembly comprises a second pivot rotationally connects the grip assembly to the receiver.
Merkel teaches a firearm (Fig. 1) comprising a receiver (20) and a buttstock (26 and/or 29) with a grip (18) comprising a pivot (30) rotationally connecting the grip (18) to the receiver (20) such that the grip assembly has an open orientation (as shown in Fig. 12) and a closed orientation (as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the grip assembly of the modified Barton to include a pivot rotationally connecting the grip to the receiver as taught by Merkel in order to provide access to the area within the buttstock to a user (Merkel; col. 3 line 57 – col. 4 line 6).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) as applied to claim 1 above, and further in view of Sampson et al. (US 2548622), herein ‘Sampson’.
Regarding claim 15, the modified Barton does not expressly teach a safety mechanism positioned below the bolt assembly and comprising:
a safety lever; and 
a safety biasing mechanism, wherein the safety biasing mechanism comprises: 
a safety detent; and 
a safety detent spring operationally connected to the safety detent, whereby the safety detent biases the safety lever; 
wherein the safety biasing mechanism as a whole is housed in the receiver; and 
wherein the safety detent spring is configured to provide a pushing force in a downward direction; and 
wherein the safety biasing mechanism further comprises: 
a detent lever pivotally supported relative to the receiver, whereby the safety detent spring is configured to act on the detent lever, and the detent lever is configured to provide a pushing force in an upwards direction that is transferred to the safety detent.
Sampson teaches a firearm (Fig. 1) comprising a safety mechanism (Figs. 3 and 11-14), the safety mechanism comprising a safety lever (53) and a safety biasing mechanism comprising a safety detent (84), a safety detent spring (90), and a detent lever (86-87), wherein the safety detent spring is operationally connected to the safety detent (Figs. 11-13), whereby the safety detent biases the safety lever (Fig. 11), wherein the safety biasing mechanism as a whole is housed in the receiver (Fig. 3), wherein the safety detent spring is configured to provide a pushing force in a downward direction (col. 7 lines 4-9), wherein the detent lever is pivotally supported relative to the receiver (Figs. 3 and 11-13), whereby the safety detent spring is configured to act on the detent lever (col. 7 lines 4-9), and wherein the detent lever is configured to provide a pushing force in an upwards direction that is transferred to the safety detent (Fig. 11; col. 6 lines 68-72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the firearm of Barton with the safety mechanism taught by Sampson in order to provide safety for the firearm (Sampson; col. 6 lines 61-62), thereby preventing unintentional firing.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) and further in view of Browning (US 3380182), herein ‘Browning’.
Regarding claim 19, Barton discloses a receiver (264; Figs. 1 and 13) for an automatic rifle (100; Fig. 1; par. 2) configured to house a bolt assembly (108; par. 68 lines 8-9) and a trigger mechanism (116; par. 68 lines 10-12), and adapted to connect to a buttstock assembly (118, 268; Fig. 1) and a barrel assembly (102, 214; Fig. 1), wherein the receiver is a unitary body (264; Fig. 13; par. 68) that forms a front wall (Fig. 13B), a rear wall (Fig. 13B), and a pair of opposed side walls (Fig. 13A) defining a magazine well (266; par. 68 lines 5-6) having a magazine opening (Fig. 1; into which magazine 112 is adapted to be inserted), but does not expressly teach wherein the receiver forms a rear opening through which the bolt assembly is slidably removable.
Browning teaches a rifle (10) comprising a receiver (12) which houses a bolt carrier assembly (19) including a bolt carrier (25) and a bolt (27), wherein the rearward end (20) of the receiver is open (Figs. 2 and 3; col. 2 lines 38-40) such that the bolt carrier assembly is slidable therethrough (col. 2 lines 45-50; col. 4 lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the unitary receiver of Barton to form a rear opening through which the bolt assembly is slidably removable as taught by Browning in order to increase the ease of assembly and disassembly of the firearm (Browning; col. 4 lines 32-33), thereby providing ready access to the open interior of the receiver for cleaning or the replacement of parts (Browning; col. 1 lines 13-17).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) as applied to claim 1 above, and further in view of Browning (US 3380182).
Regarding claim 20, Barton does not expressly teach wherein the receiver includes a rear opening through which the bolt assembly is slidably removable in a backward motion.
Browning teaches a rifle (10) comprising a receiver (12) which houses a bolt carrier assembly (19) including a bolt carrier (25) and a bolt (27), wherein the rearward end (20) of the receiver is open (Figs. 2 and 3; col. 2 lines 38-40) such that the bolt carrier assembly is slidable therethrough (col. 2 lines 45-50; col. 4 lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the unitary receiver of Barton to form a rear opening through which the bolt assembly is slidably removable as taught by Browning in order to increase the ease of assembly and disassembly of the firearm (Browning; col. 4 lines 32-33), thereby providing ready access to the open interior of the receiver for cleaning or the replacement of parts (Browning; col. 1 lines 13-17).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) in view of Browning (US 3380182) as applied to claim 20 above, and further in view of Zimmerman (US 8484877) and Myers (US 2019/0017773), herein ‘Myers’.
Regarding claim 21, the modified Barton discloses wherein the buttstock assembly comprises:
a buffer (Fig. 13B); and
a buffer tube (268) housing the buffer (Fig. 13B);
wherein the buffer tube is arranged to receive a rear portion of the bolt carrier during a cycling of the bolt assembly (Fig. 13B; par. 69);
The modified Barton does not expressly teach wherein a buttstock adapter is attached to the buffer tube and to the receiver at the rear opening of the receiver, wherein the buttstock adapter has a bolt carrier opening, and wherein the buttstock adapter prevents the bolt assembly from being removed through the rear opening.
Zimmerman teaches an automatic (col. 9 lines 14-18) rifle (Fig. 4) comprising a receiver (10), a bolt assembly (126), a trigger mechanism (122), a buttstock assembly (140), a barrel assembly (102), and a grip assembly (148), wherein the buttstock assembly comprises a buffer tube (Fig. 4) and a buttstock adapter (Fig. 4; upper portion of grip assembly 148 at the rear of receiver 10 and the front of stock 140) attached to the buffer tube and to the receiver at the rear opening of the receiver (Fig. 4), wherein the buttstock adapter has a bolt carrier opening (col. 5 lines 30-31), and wherein the buttstock adapter prevents the bolt assembly from being removed through the rear opening (col. 7 line 59 – col. 8 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the buttstock assembly of the modified Barton to include a buttstock adapter attached to the buffer tube and the receiver as taught by Zimmerman in order to permit or prevent the removal of internal rifle components without requiring removal of the pistol grip from the receiver (Zimmerman; col. 7 lines 59-67).
The modified Barton further does not expressly teach wherein the buffer tube further houses an action spring or wherein the rear portion of the bolt carrier is arranged to be received within the buffer tube during cycling of the bolt assembly through the bolt carrier opening.
Myers teaches a firearm (10) comprising a bolt carrier (30) and a buttstock (Fig. 1) including a buffer tube (32) housing a buffer (36) and an action spring (38), wherein the buffer tube is arranged to receive a rear portion of the bolt carrier through a bolt carrier opening (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the buttstock assembly of the modified Barton with a buffer and action spring as taught by Myers in order to obtain the advantages known in the art of buffer systems, such as to reduce recoil forces upon firing and to return the bolt carrier to a forward position to fire another round.
Regarding claim 22, Zimmerman as applied to claim 21 above discloses wherein the bolt carrier opening of the buttstock adapter is a through hole and has a female threading, the buffer tube has a proximal portion positioned in the bolt carrier opening, and the proximal portion has a male threading that cooperates with the female threading of the bolt carrier opening (Fig. 4; col. 5 lines 30-31).
Regarding claim 23, Zimmerman as applied to claim 21 above discloses wherein the buttstock adaptor is releasably attached to the receiver (col. 7 line 59 – col. 8 line 6).
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2019/0310037) in view of Browning (US 3380182), Zimmerman (US 8484877), and Myers (US 2019/0017773) as applied to claim 21 above, and further in view of Merkel (US 3020662).
Regarding claim 24, the modified Barton does not expressly teach wherein the buttstock adaptor further comprises a first pivot rotationally connecting the buttstock assembly to the receiver, wherein the buttstock assembly has a closed orientation relative to the receiver in which the bolt carrier opening is aligned with one of the rear portion of the bolt carrier and the rear opening of the receiver, and an open orientation at which the buttstock adapter allows the bolt assembly to be removed through the rear opening.
Merkel teaches a firearm (Fig. 1) comprising a receiver (20) and a buttstock (26 and/or 29) comprising first pivot (30 or 32) rotationally connecting the buttstock to the receiver (Fig. 2 or 3) wherein the buttstock assembly has a closed orientation relative to the receiver in which the bolt carrier opening is aligned with one of the rear portion of the bolt carrier and the rear opening of the bolt carrier (Fig. 2 or 3), and an open orientation at which the buttstock adapter allows the bolt assembly to be removed through the rear opening (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the buttstock adapter of the modified Barton to comprise a first pivot rotationally connecting the buttstock to the receiver as taught by Merkel in order to provide access to the area within the buttstock to a user (Merkel; col. 3 line 57 – col. 4 line 6).
Regarding claim 25, Merkel as applied above discloses wherein the first pivot (30 or 32) engages the receiver at a point below the rear opening of the receiver (Fig. 3 or 4).
Regarding claim 26, Merkel as applied above discloses wherein the first pivot (32) is arranged to rotate the buttstock assembly around an axis that is parallel to a cycling motion of the bolt carrier (Figs. 2 and 4). 
Regarding claim 27, Merkel as applied above discloses wherein the first pivot (30) is arranged to rotate the buttstock assembly around an axis that is transverse to a cycling motion of the bolt carrier (Fig. 3). 
Regarding claim 28, Merkel as applied above discloses wherein the grip assembly forms part of the buttstock adapter (Figs. 1 and 3), and the first pivot (30 or 32) is located on, or connected to, the grip assembly (Fig. 3 or 4).
Conclusion
Claims 1-3 and 12-28 are rejected. Claims 4-11 are cancelled.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641